Citation Nr: 0507287	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-26 800	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected peptic ulcer disease.  

2.  Entitlement to a compensable rating for service-connected 
tinea pedis.  

3.  Entitlement to service connection for a heart condition.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.  

This appeal is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 RO rating decision which 
denied the claims listed on the cover sheet of this document.

In May 2004, the veteran presented oral testimony before a 
Decision Review Officer at the Waco RO.  A transcript of the 
hearing has been associated with the claims file.  

In January 2000, the veteran appears to raise a claim of 
service connection for a hemorrhoid condition as secondary to 
medication he takes for his service-connected peptic ulcer 
disease.  This issue has not been developed or adjudicated 
for appellate review.  The issue is therefore referred to the 
RO for appropriate action.

Entitlement to an increased rating for peptic ulcer disease 
and entitlement to a compensable rating for tinea pedis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The veteran's heart condition did not have its onset 
during active service or within any prescribed presumptive 
period and did not result from disease or injury in service.  

2.  The veteran's hypertension did not have its onset during 
active service or within any prescribed presumptive period 
and did not result from disease or injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for heart condition 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records show complaint of chest 
pain in May 1975, which began in the neck and radiated to the 
chest.  The veteran complained of dyspnea and pain around the 
sternum upon inhaling.  He reported having cold chills.  He 
was not coughing, and did not have other symptoms of a cold.  
A physical examination showed no findings of congestion or 
muscular spasms.  Treatment note said to refer the veteran to 
a medical officer for further evaluation.  Another entry on 
the same day noted physical examination showed no shortness 
of breath.  The chest was clear.  

A VA chest radiographic report dated in September 1978 noted 
the heart size and configuration were within normal limits, 
the pulmonary vasculature was normal.  No active infiltrates 
or effusion were seen.  The bony thorax was intact.  There 
was no evidence of active disease.  

An electrocardiogram (EKG) report in 1989 revealed a normal 
study.  A May 1990 Report stated that his EKG was unchanged.

July 1995 records from Columbia Medical Center - East showed 
he was seen with rectal pain.  The veteran denied diabetes, 
hypertension, or cardiovascular disease.  Physical 
examination showed heart with regular rate and rhythm; normal 
S1 and S2 without murmurs or gallops.  His chest was clear to 
auscultation and percussion bilaterally.  

April 1999 VA treatment notes reveal that the veteran denied 
dizziness, chest pain, palpitations, or headaches.  
Hypertension was noted in November 2000 outpatient treatment 
notes.  

In December 2000, the veteran was seen at a VA Medical Center 
(VAMC) with complaints of intermittent left upper chest pain.  
An EKG was normal.  Chest x-rays, also in December 2000, 
showed no evidence of acute cardiopulmonary disease.  

In May 2001, the veteran was seen at a VAMC for chest pain.  
The lung to heart ratio was .44, with the normal being less 
than .55.  There was a fixed defect of the apex and posterior 
wall.  Left ventricular ejection fraction during the exercise 
was 58%, with normal limits at 50% to 70%.  Left ventricular 
wall motion was normal.  The conclusion was abnormal study 
suggestive of infarct and normal left ventricular function.  
Heart had normal sinus rhythm.  

The veteran was seen at a VAMC in November 2001 with pain in 
left arm and left upper chest near the shoulder.  Examination 
showed clear, nontender chest; heart with normal sinus 
rhythms.  He was assessed with hypertension and anxiety.  
Subsequent treatment records noted a continuing diagnosis of 
hypertension.  A November 2001 EKG was normal.  

In the veteran's September 2002 application for service 
connection for high blood pressure and heart problems, he 
stated his high blood pressure was detected in 1978 during an 
in-service physical examination.  He said he was held for 
observation and was told to see a doctor as soon as he was 
released from military.  The veteran stated he used home 
remedies, diet, and exercise.  His blood pressure was well 
under control until two to three years earlier, when it 
recurred.  

In October 2002, the veteran stated that he did not have any 
additional evidence to present from private physicians.  

At his May 2004 hearing at the Waco RO, the veteran stated he 
was told he had high blood pressure while in service.  He 
said his unit did not have doctors but corpsman that checked 
him said it would go away if he lost weight and exercised 
more.  He said he was held back for a couple of days at 
discharge due to high blood pressure, and was told to get 
checked after service.  

He also said he sought treatment for chest pains "a couple 
of times" while in service.  He stated that he did not get a 
stress test.  He reported that he never received any 
medication or follow-up treatment for hypertension.  He 
reported that when he was seen for chest pains in May 1975, 
he felt uncomfortable and wanted to get checked out.  He said 
no tests were performed and he was never checked.  

The veteran noted the date of his first diagnosis for 
hypertension as 1995.  He stated his doctor had told him in 
the past that he had high blood pressure but he was only 
placed on medications in the past five years.  He also said 
he received an angioplasty at Columbia Hospital around 1995, 
which showed he had a history of a heart attack.  He said the 
test results showed scarring, but were otherwise negative.  
He stated that the studies revealed that he had no heart 
blockage.  He was told everything was all right, but that he 
should take care of himself.  


II.  Legal analysis

A.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.321 (2004).  In this case, VA's duties have been 
fulfilled to the extent possible.  

Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in October 2002.  The veteran was 
told of the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of the October 2002 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Any VCAA deficiencies 
regarding the claims for increased rating are addressed in 
the REMAND below.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains service medical records and post-service 
medical records, including the veteran's VA outpatient 
treatment records.  In October 2002, the veteran stated that 
he did not have any additional evidence from private 
physicians and has not indicated the existence of additional 
relevant records that the RO failed to obtain.  Thus, VA has 
assisted the veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was not provided with a VA 
medical examination, but such was not necessary because the 
record does not indicate that his hypertension and heart 
condition may be associated with service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.  


B.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) (2004) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  In addition, if a 
condition is not shown to be chronic, then generally a 
showing of continuity of symptomatology and competent 
evidence relating the present condition to that 
symptomatology are required.  Id.

Service connection for certain heart conditions and 
hypertension may also be established based on a legal 
presumption by showing manifestation to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, the preponderance of 
evidence is against the claims for service connection for a 
heart condition and hypertension.  

In this case, the record shows that the veteran has a current 
diagnosis of hypertension, and May 2001 VA treatment records 
noted abnormal study suggestive of infarct.  Subsequent EKG 
studies, however, were normal.  Even assuming that the 
veteran currently has a heart disability, there is no 
competent medical evidence linking such disability to 
service.  Likewise, there is no competent medical evidence 
linking the veteran's hypertension to service.  The Board 
will further explain below.

While in service, the veteran was seen in May 1975 for chest 
pains.  However, a physical examination did not show heart 
disease or hypertension, and there is no record of subsequent 
treatment for such conditions either in service or within one 
year of his service discharge.  To the contrary, a VA chest 
x-ray dated in September 1978, several days after the 
veteran's discharge, noted there was no evidence of active 
[heart] disease.  Additionally, EKG studies in 1989 and 1990 
were normal.  Treatment for a heart disability or 
hypertension was not shown until 2000 and the veteran 
reported during his testimony that he was not diagnosed with 
heart disease or hypertension prior to 1995, several years 
following his service discharge.  

The Board has considered the veteran's statements that his 
conditions are related to his in-service complaints of chest 
pain.  However, there is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Again, there was no objective evidence of heart disease or 
hypertension in service or within the presumptive period 
following service, and no medical professional has linked the 
veteran's current conditions to service or to any in-service 
disease or injury.  For these reasons, the preponderance of 
evidence is against the veteran's claim for entitlement to 
service connection for both claims.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 3.102 (2004).  The Board regrets that a more 
favorable determination could not be made in this case.  


ORDER

Entitlement to service connection for a heart condition is 
denied.  

Entitlement to service connection for hypertension is denied.  


REMAND

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
In this case, the veteran was provided with a VCAA notice 
letter dated in October 2002, addressing service connection.  
However, although the letter mentioned the claims for 
increased rating in its introduction, it focused solely on 
the claims for service connection.  The VCAA letter did not 
inform the veteran of the requirements to successfully 
support his claims seeking increased rating.  This must be 
done on remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, with respect to the claim for an increased 
rating for a peptic ulcer disease, the Board notes that the 
medical evidence of record, including the October 2002 VA 
examination report, is inadequate for rating purposes.  The 
criteria necessary to adjudicate the claim were not fully 
addressed.  Consequently, the veteran should be scheduled for 
another VA examination.

Accordingly, the claim is REMANDED for the following:

1.  With respect to his claims for 
increased ratings, provide the veteran 
with a VCAA notice letter which informs 
him about (1) the information and evidence 
not of record that is necessary to 
substantiate the claims for increased 
rating; (2) the information and evidence 
that VA will seek to provide; (3) the 
information and evidence he is expected to 
provide; and (4) request or tell the 
claimant to provide any evidence in his 
possession that pertains to the claim.  

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of the veteran's service-
connected peptic ulcer disease.  The 
claims file should be made available to 
and reviewed by the examiner.  The 
examiner should specifically list all 
impairment caused by the service-connected 
peptic ulcer disease.  In this regard, the 
examiner should address the following:

a.  Whether the veteran has impairment of 
health manifested by anemia and/or weight 
loss due to peptic ulcer disease.

b.  Whether the veteran has recurrent 
incapacitating episodes, and if so, the 
frequency and length of these episodes 
during the course of a year should be 
reported.  All symptoms attributable to 
any incapacitating episode should be 
reported and the treatment to alleviate 
the incapacitating episode should also be 
reported.

3.  Thereafter readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


 Department of Veterans Affairs


